Citation Nr: 0726336	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  96-47 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 1996 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's low back disability is not etiologically 
related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he injured his back on board the 
U.S.S. Washoe County during Operation Jackstay, which took 
place in March and April in 1966.  He reports that during a 
mission, a mortar exploded nearby, blowing him through a 
hatch and onto the deck several yards away.  The veteran 
asserts that he was treated by a corpsman and was put into 
his shipboard cot for four days before being transferred to 
the hospital in Saigon, Vietnam.  He contends that he has had 
back problems ever since this incident.  See transcripts 
dated September 1996 and July 1999; September 1996 VA Form 9; 
November 1999 statement in support of claim.  

As an initial matter, the Board notes that the veteran's 
original claim for service connection was denied in a 
December 1973 rating decision.  The veteran filed a claim to 
reopen in October 1995, which was subsequently granted during 
the course of his appeal.  See November 1999 Board decision.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, back problems, to include 
any indication that he sustained any injuries as a result of 
a mortar explosion that threw him onto the ship's deck.  The 
Board acknowledges that the veteran was discharged in January 
1967 by reason of a physical disability.  As will be 
discussed below in more detail, this appears to have been 
related to an October 1966 diagnosis of moderate depressive 
reaction, for which the veteran was hospitalized.  See 
November 1966 Medical Board Report Cover Sheet and November 
1966 Medical Board Report.  

The post-service medical evidence of record indicates that an 
August 1973 x-ray, which was taken in conjunction with a pre-
employment screening at Kaiser Aluminum and Chemical 
Corporation, revealed bilateral spondylolysis of the laminae 
of L5 with an associated spondylolisthesis of L5 on S1.  See 
radiographic report.  This was the only pertinent evidence 
available to the RO when the veteran filed his initial claim 
for service connection.  The RO determined that the veteran 
had a constitutional or developmental abnormality that was 
not considered a disability for compensation purposes.  See 
December 1973 rating decision.  

Other post-service medical evidence reveals that the veteran 
sustained several back injuries in the years following his 
separation from service.  In March 1993, he injured his back 
on the job as a result of stumbling while carrying some 
scaffolding.  The veteran denied any prior history of injury.  
See October 1993 letter from Dr. G.P. Nutik.  In June 1994, 
the veteran was struck by a car while walking across the 
street, which caused him to hit his back on the windshield 
before rolling onto the ground.  At the time of this 
incident, he reported the 1993 fall in which he injured his 
back, but made no mention of any injuries sustained in 
service.  See August 1994 letter from Dr. G. Miller.  The 
following month, the veteran was in a vehicle that was struck 
by another vehicle.  See January 1995 letter from Dr. R. P. 
Strobach.  

The medical evidence of record reveals that the veteran did 
not report the alleged in-service injury to his back until 
December 1995.  See VA Form 10-1349.  In addition, though he 
did report the in-service injury during an August 1997 VA 
compensation and pension (C&P) general medical examination, 
the veteran indicated that his back had been fine until he 
injured it at work during the 1990s.  

The veteran underwent a VA C&P spine examination in March 
2000.  He reported the on-board injury sustained and 
indicated that he was treated for back strain at that time.  
Physical examination of the veteran's back showed tenderness 
in the lower lumbar spine.  Straight leg raise was negative, 
reflexes were equal, there was no atrophy of calf or thigh, 
and motor sensation appeared to be intact.  Range of motion 
testing showed some limitation, but the examiner noted that 
he did not feel the veteran had put forth his best effort.  
The examiner reported that x-rays showed degenerative joint 
disease (DJD) of the lumbar spine with spondylolisthesis; the 
diagnosis made was the same as these findings.  The examiner 
noted that the veteran had a congenital defect that causes 
low back pain when aggravated, and may have chronic pain at 
various times with increasing episodes of severe pain due to 
spondylolisthesis.  In reviewing the claims folder, the 
examiner could find no record of the veteran being treated 
for his back while in service, nor any proof that the 
veteran's problem with his lumbar spine is related to an on-
ship injury.  

In a February 2002 letter to the veteran's attorney, Dr. R.J. 
Duffour reported that he was in disagreement with some of the 
determinations made during the March 2000 VA C&P examination.  
Dr. Duffour indicated that to his knowledge, neither 
spondylolisthesis nor DJD were congenital anomalies but 
rather acquired deficits usually related to repetitive 
flexion and extension of the spine over a period of years.  
Dr. Duffour also reported reviewing records from the Fourth 
Naval District, which revealed that the veteran was placed on 
temporary status on December 5, 1966 because of a back injury 
and formally discharged on January 5, 1967 "by reason of 
physical disability."  Dr. Duffour stated that in light of 
these findings, he could not concur with the March 2000 VA 
examiner's finding that there was no significant evidence of 
back injury at the time of service.  Dr. Duffour acknowledged 
that he did not go over the veteran's alleged in-service 
injury in great detail and also acknowledged that he did not 
have any 1966 records to confirm or support any details 
related to the accident.  

At this juncture, the Board must comment on Dr. Duffour's 
report of the record from the Fourth Naval District.  While 
this record does reveal that the veteran was formally 
discharged due to a physical disability, there is no 
indication that he was placed on temporary status in December 
1966 because of a back injury.  Rather, the veteran's 
physical fitness for duty was evaluated by the Physical 
Evaluation Board (PEB) on December 5, 1966, at which time it 
was recommended that he be found unfit to perform the duties 
of his rating.  A health record from the Naval Hospital in 
Philadelphia, which does not appear to have been available to 
Dr. Duffour, indicates that the veteran appeared before the 
PEB in December with a diagnosis of depressive reaction, not 
a back disability.  Dr. Duffour's determination that he could 
not agree with the March 2000 VA examiner's finding that 
there was no significant evidence of back injury at the time 
of service is afforded no probative value, as his rationale 
is not supported by the record.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

The veteran underwent a subsequent VA C&P spine examination 
in January 2003.  During this examination, the veteran again 
reported the in-service injury onboard ship and indicated 
that he was seen at a local hospital before being released to 
return to his regular duties.  The veteran further reported 
that he was eventually discharged due to complaints unrelated 
to his low back problem.  He indicated that after his 
separation from service, he worked as an iron worker for 
approximately ten years, at which time he had off and on 
problems with his lower back.  The veteran also reported the 
1993 work-related injury, but not the vehicle-related 
injuries he sustained in 1994.  Physical examination revealed 
some limitation of motion and tenderness over the lumbosacral 
junction.  X-rays of the lumbar spine revealed grade I 
spondylolisthesis of L5-S1 with associated degenerative 
changes in the lower lumbar spine.  The veteran was diagnosed 
with grade I spondylolisthesis L5-S1 and degenerative 
arthritis, lumbar spine.  
The examiner reported that he had conducted a review of the 
claims folder, which did not indicate the veteran was injured 
or treated for his back in service.  The examiner further 
indicated that the radiological findings of grade I L5-S1 
spondylolisthesis are more likely a congenital condition, and 
that degenerative arthritis had developed in addition to the 
congenital deformity.  The VA examiner further reported that 
he agreed with the assessment provided during the March 2000 
VA examination that the veteran's condition is most likely 
congenital in nature and that the degenerative arthritis is a 
developmental problem that probably has to do with his on-
the-job injury.  The examiner reported that there was no 
evidence in the veteran's record that he had any injury 
related to his lower back, and opined that the congenital 
deformity should not be considered related to service.  

The veteran underwent another VA C&P spine examination in 
June 2005, at which time his claims folder and medical 
records were available and reviewed.  The examiner made an 
initial comment regarding the fact that the veteran did not 
mention the June 1994 accident in which he was struck by a 
car, though related records were available.  The examiner 
also commented on the fact that the veteran's service medical 
records were very detailed and included a psychological 
evaluation in relation to a court martial/AWOL/situational 
maladjustment in 1966 that did not include any mention of an 
explosion and back injury, which is the type of emotional 
trauma that would be usually described in such a report.  The 
examiner further noted that the veteran was discharged in 
1966 rather than the original enlistment tour of 1971, noted 
the absence of treatment for a back injury in 1965 on board 
the U.S.S. Washoe or any other facility, and the absence 
again of any reference to a back injury in a 1968 rating 
report done in reference to a psychiatric examination, which 
again was noted to be an episode that would be noted during 
such an exam.  

During the June 2005 examination, the veteran reported the 
injury sustained as a result of the on-board explosion, an 
on-the-job back strain in approximately 1976, and the fall at 
work during the 1990s.  The examiner reported that a 
September 1996 CT scan showed grade I anterior 
spondylolisthesis of L5-S1 related to bilateral old pars 
intra-articularis defects, and apparent broad-based disc 
protrusion at L5-S1.  The diagnosis mirrored the findings of 
the 1996 CT scan.  The VA examiner opined that it is less 
likely as not (less than 50/50 probability) that the 
veteran's condition was caused by or the result of service.  
The examiner cited his clinical experience and the available 
records as rationale for the opinion and reported that there 
was no large enough trauma in service to cause the defect or 
to cause an increase beyond the normal progression of this 
pre-existent condition.  

In an April 2006 addendum opinion, the June 2005 VA examiner 
clarified that spondylolysis without slip was not caused by 
or a result of military service as the changes are compatible 
with asymptomatic bone defect, which is unlikely to have been 
produced or aggravated due to service.  Rather, the present 
secondary changes are likely due to the veteran's age.  The 
examiner cited multiple extensive workups that were never 
associated with complaints regarding spine pain, and the fact 
that the veteran was able to work as a longshoreman (heavy 
back work) without spine complaints after his discharge, as 
rationale for the opinion.  

The evidence of record does not support the claim for 
entitlement to service connection for a low back disability.  
The Board acknowledges the lay statements received in support 
of the veteran's claim, which report that his back problems 
did not begin until after his discharge from service.  See 
statements received in September 1996.  The service medical 
records, however, do not contain any reference to the alleged 
in-service mortar explosion that caused the veteran to be 
blown through a hatch and onto his back, nor do they contain 
any records related to treatment for a back injury.  
Moreover, the veteran did not report the alleged in-service 
injury until December 1995, despite the fact that he was 
treated for back problems prior to this date as the result of 
vehicular and work-related incidents.  

The medical opinions of record also do not support the 
veteran's claim for service connection.  As noted above, the 
Board does not find the assessment provided by Dr. Duffour to 
be probative, despite the fact that he apparently was able to 
review some of the veteran's service medical records.  More 
specifically, Dr. Duffour's finding that the veteran was 
placed on temporary duty in December 1966 due to a back 
injury is not supported by the record he used in coming to 
this conclusion or any other service medical record.  The VA 
examiners, on the other hand, were all able to review the 
veteran's service medical records and were unable to find any 
notation of the alleged in-service incident or injury.  
Furthermore, the VA examiners provided rationales for their 
determination that the veteran's back problems were unrelated 
to service.  As such, their opinions are afforded more 
probative value.  See Prejean, 13 Vet. App. at 448-9 (2000).  
In the absence of a medical opinion definitely establishing a 
link between the veteran's low back disability and service, 
service connection must be denied.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal concerning his claim for service 
connection originates from a May 1996 rating decision.  It is 
acknowledged that the veteran was not provided with section 
5103(a) notice concerning this claim until after the issuance 
of the rating decision that is the subject of this appeal.  
The claim, however, was filed before the current section 
5103(a) notice requirement became effective in November 2000.  
Moreover, the issue was remanded on several occasions in 
order to effect compliance with the duties to notify and 
assist.  

Pursuant to the most recent remand in February 2005, the 
veteran was informed of what evidence was necessary to 
support his claim for service connection; that the RO would 
assist him in obtaining additional information and evidence; 
of the responsibilities on both his part and VA's in 
developing the claim; and of the need to provide any evidence 
in his possession pertinent to the claim.  See March 2005 
letter.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187.  The Board acknowledges that 
the veteran was not provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  There is no prejudice in proceeding with the 
issuance of a final decision, however, as his claim for 
service connection for a low back disability is being denied.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private medical records 
have been obtained and he was given several appropriate VA 
examinations in connection with his claim.  The Board notes 
that the RO attempted to obtain records from the Naval 
Hospital in Saigon, where the veteran reported he had 
received treatment for his back; however, the National 
Personnel Records Center (NPRC) responded that no records had 
been located in its search.  See May 2002 request to and 
October 2002 response from NPRC.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  In fact, the veteran indicated he had no 
additional evidence or argument to provide in an April 2005 
letter.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for a low back disability is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


